Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 10, 2007                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  133980                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 133980
                                                                    COA: 277091
                                                                    Wayne CC: 89-011434-01
  MARK ANTHONY REED,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 5, 2007 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 10, 2007                  _________________________________________
           s0830                                                               Clerk